DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 15  of U.S. Patent No. 11,228,157 in view of Sinofsky (US 20150374217).  
	The Sinofsky discloses an endoscope (and methods of manufacturing the same) having an illumination system that utilizes small diameter fibers for delivering bright, high quality light to a target site. A small optical fiber to the phosphor-doped light-emitting tip is used to produce more than 50 lumens of white light (sufficient to illuminate a body cavity many centimeters in diameter), with efficiencies as high as 400 lumens/watt (see, paragraph [0010]).  It would have been obvious to use a white light with a flux in a range of 100 to about 400 lumens as taught by Sinofsky for all the reasons disclosed by Sinofsky such as, “the small optical fiber to the phosphor-doped light-emitting tip is critical to generate illuminating radiation exhibiting a CRI greater than about 70, greater than about 80, greater than about 90, or greater than about 95.


Patent
11,228,157
Instant Application
17/578,121
14. A method of delivering light into an optical fiber, comprising: directing white light generated by a laser-driven phosphor-converted white light source into an optical fiber via an input port thereof, said optical fiber having an output port through which light exits the fiber; and directing red light generated by a red light emitting diode (LED) into said input port of the optical fiber such that the light exiting the optical fiber exhibits a color-rendering-index (CRI) of at least about 80. 
1. A method of delivering light into an optical fiber, comprising: directing white light into an optical fiber via an input port thereof, wherein said white light is capable of generating white light with a flux in a range of 100 to about 400 lumens, directing red light into said inlet of the optical fiber to cause mixing of the red light with the white light such that light exiting an output of the optical fiber exhibits a color-rendering-index (CRI) of at least about 80.


Regarding claims 2-6, depending claims 2-6 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-6 are in the limitations of claims 1- 15 of U.S. Patent No. 11,228,157. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828